Exhibit 10.1

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made and entered into as of the 28th day of October, 2015 and
effective in accordance with Section 2 below, by and among, inter alia,
MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), COLLOTYPE
INTERNATIONAL HOLDINGS PTY LIMITED (ACN 007 628 015), an Australian company
limited by shares and registered in South Australia (the “Australian Borrower”
and, together with the Company, the “Borrowers”), each lender party hereto
(collectively, the “Approving Lenders” and, each individually, an “Approving
Lender”), certain Subsidiaries of the Company party hereto and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
Swing Line Lender and U.S. L/C Issuer.

Recitals:

A. The Borrowers, the Lenders and the Agents are parties to that certain Amended
and Restated Credit Agreement dated as of November 21, 2014 (as previously
amended supplemented or otherwise modified, the “Credit Agreement”), pursuant to
which, inter alia, the Lenders agreed, subject to the terms and conditions
thereof, to advance Loans (as this and other capitalized terms used herein but
not otherwise defined herein are defined in the Credit Agreement) to the
Borrowers.

B. The Company has requested that the Lenders make certain amendments to the
Credit Agreement as more specifically described herein and, subject to the terms
and conditions of this First Amendment, the Approving Lenders have agreed to
such requests.

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by:

(i) deleting the parenthetical at the end of clause (b) of the definition of
“Change of Control” in its entirety;

(ii) deleting the following phrase from the definition of “Federal Funds Rate”:

“arranged by Federal Funds brokers on such day”; and

(iii) amending and restating the definition of “Subject Receivable” as follows:

“‘Subject Receivable’ means an account receivable (i) owing to the Company or
any of its Subsidiaries from (A) The Procter & Gamble Company and/or its
subsidiaries or affiliates or (B) any other Person approved by the
Administrative Agent in its sole discretion (such approval not to be
unreasonably withheld or delayed) or (ii) owing to the Australian Borrower or
any of its Subsidiaries from (A) Treasury Wine Estates and/or its subsidiaries
or affiliates

 

1



--------------------------------------------------------------------------------

or (B) from any other Person approved by the Agents in their sole discretion
(such approval not to be unreasonably withheld or delayed), in each case for
goods sold or services rendered by the Company or the Australian Borrower or any
of their respective Subsidiaries, as the case may be, including (a) all of the
Company’s or the Australian Borrower’s or any of their respective Subsidiaries’
interest in any merchandise (including returned merchandise) relating to the
sale that gave rise to such account receivable, (b) all security interests or
Liens and property subject to such security interests or Liens securing or
purporting to secure payment of such account receivable and all Supporting
Obligations relating solely to such Subject Receivables, (c) tax refunds and
proceeds of insurance, other agreements or arrangements of whatever character
supporting or securing the payment of such account receivable, (d) all rights
and causes of action of the Company or the Australian Borrower or any of their
respective Subsidiaries against the applicable Account Debtor of such account
receivable and (e) all books, records and other information related to such
account receivable or the applicable Account Debtor.”

(b) Section 5.22 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“5.22 Sanctions Concerns and Anti-Corruption Laws.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, Her Majesty’s Treasury’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.

(c) Section 7.03(k) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(k) any transaction permitted under Section 7.05(i), but only so long as
(i) such transaction at any time constitutes Indebtedness, (ii) such transaction
was permitted under Section 7.05(i) at the time of the proposed Disposition in
connection with such transaction, (iii) the aggregate amount of such
Indebtedness in any fiscal year shall not exceed twenty percent (20%) of the
projected aggregate net revenue of the Company and its Subsidiaries on a
consolidated basis for such fiscal year as set forth in the forecasts for such
fiscal year delivered to the Agents and Lenders pursuant to Section 6.01(c) and
(iv) such Indebtedness is permitted under the documentation for the Senior
Notes; and”

 

2



--------------------------------------------------------------------------------

(d) Section 7.05(i) of the Credit Agreement is hereby amended by deleting the
phrase “fifteen percent (15%)” therein and inserting the phrase “twenty percent
(20%)” in lieu thereof.

(e) Section 7.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business which in the aggregate in any fiscal year do not exceed seven
percent (7%) of the projected aggregate sales revenue of the Company and its
Subsidiaries on a consolidated basis for such fiscal year as set forth in the
forecasts for such fiscal year delivered to the Agents and Lenders pursuant to
Section 6.01(c), provided, however, that the following shall not be considered
capital expenditures for the purposes of this Section 7.12: (a) capital
expenditures incurred by any Person prior to the date on which such Person
became a Subsidiary of the Company, and (b) assets purchased by the Company or a
Subsidiary thereof pursuant to a Permitted Acquisition.”

2. Effective Date; Conditions Precedent. Upon the satisfaction of each of the
following conditions, this First Amendment shall be deemed to be effective:

(a) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Approving Lenders constituting Required Lenders and
each Loan Party;

(b) the Administrative Agent shall have been paid or reimbursed for all
reasonable and documented out-of-pocket costs and expenses incurred by it or its
Affiliates in connection with this First Amendment, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of counsel for the Administrative Agent and its Affiliates; and

(c) the Administrative Agent shall have received such other documents and
certificates as it shall reasonably request.

3. Other Loan Documents. Any reference to the Credit Agreement in the other Loan
Documents executed and delivered pursuant to or in connection with the Credit
Agreement, shall from and after the effective date of the First Amendment, be
deemed to refer to the Credit Agreement, as modified by this First Amendment.

4. Confirmation of Debt; Reaffirmation. Each of the Loan Parties hereby affirms
all of its liabilities and obligations to the Agents and the Lenders under the
Credit Agreement, the Notes and the other Loan Documents, as modified hereby or
pursuant hereto, and that such liabilities and obligations are owed to the
Agents and the Lenders. Each Loan Party further acknowledges and agrees that as
of the date hereof, it has no claims, defenses or set-off rights against any
Agent or Lender of any nature whatsoever, whether sounding in tort, contract or
otherwise; and there are no claims, defenses or set-offs to the enforcement by
the Agents of the liabilities and obligations of the Borrowers to the Agents and
the Lenders under the Credit Agreement, the Notes or the other Loan Documents.
In furtherance of the foregoing, each Loan

 

3



--------------------------------------------------------------------------------

Party (a) agrees that the transactions contemplated by this First Amendment
shall not limit or diminish the obligations of such Person under, or release
such Person from any obligations under, the Loan Documents to which it is a
party, (b) confirms and reaffirms its obligations under the Loan Documents to
which it is a party and (c) agrees that the Loan Documents to which it is a
party remain in full force and effect and are hereby ratified and confirmed.

5. No Other Modifications; Same Indebtedness. Except as expressly provided in
this First Amendment, all of the terms and conditions of the Credit Agreement,
the Notes and the other Loan Documents remain unchanged and in full force and
effect. The modifications effected by this First Amendment and by the other
instruments contemplated hereby shall not be deemed to provide for or effect a
repayment and re-advance of any of the Loans now outstanding, it being the
intention of the Borrowers and the Lenders hereby that the Indebtedness owing
under the Credit Agreement and the Notes, as amended by this First Amendment, be
and hereby is the same Indebtedness as that owing under the Credit Agreement and
the Notes immediately prior to the effectiveness hereof. This First Amendment
shall not be deemed (a) to be a waiver of, consent to, or a modification or
amendment of any term or condition of the Credit Agreement or any other Loan
Document not expressly modified or amended hereby, (b) to prejudice any right or
rights which either Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any of their respective
Subsidiaries or any other Person with respect to any other waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or either of the
Agents, or any of them, under or with respect to any such documents or (d) to be
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of any other agreement by and among the Loan Parties, on the one hand,
and either Agent or any other Lender, on the other hand.

6. Representations and Warranties. Each Loan Party represents and warrants that
(a) it has the corporate or other organizational power and authority to make,
deliver and perform this First Amendment and the transactions contemplated
hereby, (b) it has taken all necessary corporate or other action to authorize
the execution, delivery and performance of this First Amendment, (c) this First
Amendment has been duly executed and delivered on behalf of such Person,
(d) this First Amendment constitutes a legal, valid and binding obligation of
such Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this First Amendment other than, to the extent
required under applicable law, filing this First Amendment and/or a summary
thereof with the Securities and Exchange Commission on Form 8-K, 10-K or 10-Q,
as applicable, (f) each of the representations and warranties made by such Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the date hereof as
if made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (it being understood and agreed that the representations
contained in clauses (a)

 

4



--------------------------------------------------------------------------------

and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent financial statements furnished pursuant to clauses (a) and
(b) respectively of Section 6.01 of the Credit Agreement) and (g) no Default has
occurred and is continuing as of the date hereof or would result after giving
effect hereto.

7. Governing Law; Binding Effect. This First Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles (other than Section 5-1401 of the General
Obligations Law of New York) and shall be binding upon and inure to the benefit
of the Borrowers, the Agents and the Lenders and their respective successors and
assigns.

8. Counterparts. This First Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed a fully executed agreement. Any party hereto may execute and deliver a
counterpart of this First Amendment by delivering via facsimile or email
transmission a signature page of this First Amendment signed by such party, and
any such facsimile or email signature shall be treated in all respects as having
the same effect as an original signature. Any party delivering by facsimile or
email transmission a counterpart executed by it shall promptly thereafter also
deliver a manually signed counterpart of this First Amendment.

9. Consent to Release. Each of the Approving Lenders and each Agent acknowledges
and agrees that in connection with the transactions described in Section 7.05(i)
of the Credit Agreement (as amended hereby) any Liens of the Lenders on the
Subject Receivables sold (or purported to be sold) in connection with such
transactions shall be released immediately upon such sale (or purported sale)
without further action by any party. By its execution of this First Amendment
each Approving Lender hereby reaffirms and confirms the authority of the Agents
to release such Liens. Each Agent shall execute and deliver (at the cost and
expense of Borrowers) in accordance with Section 9.10 of the Credit Agreement
(as amended hereby) such releases, terminations, documents and other instruments
as the Borrowers may reasonably request in order to evidence such release
described in this Section 9.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

MULTI-COLOR CORPORATION By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Vice President and Treasurer COLLOTYPE
INTERNATIONAL HOLDINGS PTY LIMITED By:  

/s/ Mary T. Fetch

Name of Director: Mary T. Fetch By:  

/s/ Sharon E. Birkett

Name of Director: Sharon E. Birkett

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MCC-BATAVIA, LLC MCC-TROY, LLC LASER GRAPHIC SYSTEMS INCORPORATED MCC-DEC TECH,
LLC MCC-WISCONSIN, LLC MCC-NORWAY, LLC MCC-UNIFLEX, LLC MCC-FINANCE LLC
MCC-FINANCE 2 LLC COLLOTYPE LABELS USA INC. MULTI-COLOR AUSTRALIA, LLC ADHESION
INTERMEDIATE HOLDINGS, INC. ASHEVILLE ACQUISITION CORPORATION, LLC CAMEO SONOMA
LIMITED INDUSTRIAL LABEL CORPORATION LABELCORP HOLDINGS, INC. LABELCORP
MANAGEMENT, INC. LSK LABEL, INC. M ACQUISITION, LLC PSC ACQUISITION COMPANY, LLC
SOUTHERN ATLANTIC LABEL CO., INC. YORK TAPE & LABEL, LLC MCC-MEXICO HOLDINGS 1
LLC MCC-MEXICO HOLDINGS 2 LLC MCC-NORWOOD LLC By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Vice President and Treasurer

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MULTI-COLOR AUSTRALIA HOLDINGS PTY LIMITED (ACN 129 274 719) MULTI-COLOR
AUSTRALIA FINANCE PTY LIMITED (ACN 129 274 979) MULTI-COLOR AUSTRALIA
ACQUISITION PTY LIMITED (ACN 129 275 181) COLLOTYPE BSM LABELS PTY LTD (ACN 007
665 189) COLLOTYPE IPACK PTY LTD (ACN 120 050 160) MAGNUS DONNERS PTY LIMITED
(ACN 008 102 207) COLLOTYPE LABELS PTY LIMITED (ACN 007 514 856) COLLOTYPE
LABELS BAROSSA PTY LTD (ACN 008 212 539) COLLOTYPE LABELS GRIFFITH PTY LTD (ACN
115 294 267) COLLOTYPE LABELS INTERNATIONAL PTY LTD (ACN 068 409 478)
MULTI-COLOR (QLD) PTY LTD (ACN 003 411 194) MULTI-COLOR (SA) PTY LTD (ACN 120
050 204) LABELMAKERS WINE DIVISION PTY LTD (ACN 007 691 483)

/s/ Mary T. Fetch

Director

Mary T. Fetch

Name of Director (Print)

/s/ Sharon E. Birkett

Company Secretary/Director

Sharon E. Birkett

Name of Company Secretary/Director (Print)

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: MCC LABELS1 NETHERLANDS B.V. By:  

/s/ Sharon E. Birkett

Name:   Sharon E. Birkett Title:   Director MCC LABL2 NETHERLANDS B.V. By:  

/s/ Sharon E. Birkett

Name:   Sharon E. Birkett Title:   Director

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a U.S. Sub-facility Lender, U.S. L/C Issuer and Swing
Line Lender By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as an Australian Sub-facility Lender By:  

/s/ Damian Michael Papps

Name:   Damian Michael Papps Title:   Tier 3 Attorney

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a U.S. Sub-facility Lender

By:  

/s/ Steven P. Sullivan

Name:   Steven P. Sullivan Title:   Authorized Officer

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a U.S. Sub-facility Lender

By:  

/s/ Joshua S. Hovermale

Name:   Joshua S. Hovermale Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFESEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND” NEW YORK BRANCH,

as a U.S. Sub-facility Lender

By:  

/s/ Erin Thomas-Walker

Name:   Erin Thomas-Walker Title:   Vice President By:  

/s/ Peter Duncan

Name:   Peter Duncan Title:   Managing Director

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a U.S. Sub-facility Lender

By:  

/s/ Kenneth D. Kramp

Name:   Kenneth D. Kramp Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a U.S. Sub-facility Lender

By:  

/s/ Jeffrey P. Fisher

Name:   Jeffrey P. Fisher Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a U.S. Sub-facility Lender

By:  

/s/ Shawn M. Masterson

Name:   Shawn M. Masterson Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a U.S. Sub-facility Lender

By:  

/s/ Kelly Wolski

Name:   Kelly Wolski Title:   Vice President

 

Multi-Color Corporation

First Amendment to Amended and Restated Credit Agreement

Signature Page